EXHIBIT 10.45










LEASE AGREEMENT

BETWEEN

VITAMIN REALTY ASSOCIATES, L.L.C.,

LESSOR

-AND-

GLOWPOINT, INC,

LESSEE




DATED: As of DECEMBER 31, 2007




Prepared by:

Robert J Canarick, Esq.

Canarick & Canarick, LLC

PO Box 610

Spring Lake, New Jersey 07762-0610

(732) 449-1542








-1-




--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

 

PRELIMINARY STATEMENT

1

1.

DEFINITIONS  

2

2.

DEMISE; TERM

8

3.

BASIC RENT; ADDITIONAL RENT; NET LEASE

8

4.

OPERATING EXPENSES

9

5.

LAYOUT AND FINISH OF DEMISED PREMISES

12

6.

MAINTENANCE, ALTERATIONS AND ADDITIONS; REMOVAL OF       TRADE FIXTURES

14

7.

USE OF DEMISED PREMISES

16

8.

LESSOR'S SERVICES

17

9.

INDEMNIFICATION; LIABILITY OF LESSOR

19

10.

COMPLIANCE WITH REQUIREMENTS

19

11.

DISCHARGE OF LIENS

24

12.

PERMITTED CONTESTS

24

13.

INSURANCE

25

14.

ESTOPPEL CERTIFICATES

27

15.

ASSIGNMENT AND SUBLETTING

28

16.

CASUALTY  

34

17.

CONDEMNATION

36

18.

EVENTS OF DEFAULT

37

19.

CONDITIONAL LIMITATIONS; REMEDIES

39

20.

RIGHT OF ENTRY; RESERVATION OF EASEMENTS

42

21.

ACCORD AND SATISFACTION

44

22.

SUBORDINATION

44

23.

LESSEE'S REMOVAL

46

24.

BROKERS

47

25.

NOTICES

47

26.

NATURE OF LESSOR'S OBLIGATIONS

48

27.

SECURITY DEPOSIT

48

28.

RULES AND REGULATIONS

49

29.

MISCELLANEOUS

50




SCHEDULE B BASIC RENT





-2-




--------------------------------------------------------------------------------

LEASE AGREEMENT (this "Lease"), effective January 1, 2008, between VITAMIN
REALTY ASSOCIATES,L.L.C.(the "LESSOR"), a New Jersey limited liability company,
having an address at 225 Long Avenue, Hillside, New Jersey 07205, and GLOWPOINT,
INC. (the "LESSEE"), a Delaware corporation, having an address at 225 Long
Avenue, Hillside, New Jersey 07205.

PRELIMINARY STATEMENT

LESSOR is the owner in fee simple of a certain tract of land situated in the
Township of Hillside, County of Union and State of New Jersey, which is
designated on the official tax map for the Township of Hillside as Block 1110,
Lot 1 (the "Land"). On the Land, there is an office and warehouse building (the
"Building") and other related improvements; the Land and the Building, including
all other improvements now or hereafter constructed on the Land and all fixtures
and appurtenances to the Land and the Building, are collectively referred to as
the "Premises". The Premises are commonly known as 225 Long Avenue, Hillside,
New Jersey.

The roadways, the drainage areas, the landscape areas and the other common
portions of the Premises will be maintained for the benefit, use and enjoyment
of all tenants leasing space within the Premises.

LESSEE desires to lease from LESSOR approximately 3,000 rentable square feet of
warehouse space on the first floor of the Building and approximately 17,423
rentable square feet of office space on the second floor of the Building
(collectively, the "Demised Premises") in accordance with, and subject to, the
pro­visions of this Lease. The location of the Demised Premises is cross-hatched
on the floor plan annexed hereto as Schedule A.

NOW, THEREFORE, LESSOR and LESSEE agree as follows:

ARTICLE 1

DEFINITIONS




1.1.

As used in this Lease, the following terms have the following respective
meanings:

(a)

Additional Rent: defined in Section 3.2.








-3-




--------------------------------------------------------------------------------

(b)

Alterations: defined in Section 6.5.Basic Rent: defined in Section 3.1 and
specified in Schedule B annexed hereto.

(c)

Basic Rent:  defined in Section 3.1 and specified in Schedule B annexed hereto.




(d)

Basic Rent Payment Dates: the first day of each consecutive calendar month
during the Term.




(e)

Building: defined in the Preliminary Statement.




(f)

Building Holidays: Saturday, Sunday, New Year's Day, President's Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.




(g)

Business Hours:

8:00 AM to 6:00 PM, Monday through Friday, except for Building Holidays; though
LESSEE shall have access to the Building and the Demised Premises at all hours
of every day (24/7/365) for LESSEE’s business.




(h)

Change Orders: defined in Section 5.2.




(i)

Commencement Date: defined in Section 2.2.




(j)

Costs: defined in Section 5.2(a).




(k)

Demised Premises:

defined in the Preliminary Statement.




(l)

Environmental Laws: all statutes, regulations, codes and ordinances of any
governmental entity, authority, agency and/or department relating to (i) air
emissions, (ii) water discharges, (iii) noise emissions, (iv) air, water or
ground pollution or (v) any other environmental or health matter, including,
without limitation, ISRA, the New Jersey Spill Compensation and Control Act,
N.J.S.A. 58:10-23.11 et eq. and the regulations promulgated thereunder, and the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. and the regulations promulgated thereunder.




(m)

Events of Default: defined in Article 18.




(n)

Excusable Delay: any delay caused by governmental action, or lack thereof;
shortages or unavailability of materials and/or supplies; labor disputes





-4-




--------------------------------------------------------------------------------

(including, but not limited to, strikes, slow downs, job actions, picketing
and/or secondary boy­cotts); fire or other casualty; delays in transportation;
acts of God; directives or requests by any governmental entity, authority,
agency or department; any court or administrative orders or regulations;
adjustments of insurance; acts of declared or unde­clared war, public disorder,
riot or civil commotion; or by any­thing else beyond the reasonable control of
LESSOR, including delays caused directly or indirectly by an act or a failure to
act by LESSEE or LESSEE'S Visitors.




(o)

Finish Work: defined in Section 5.2.




(p)

Insurance Requirements: all terms of any insur­ance policy maintained by LESSOR
with respect to the Premises and all requirements of the National Board of Fire
Underwriters (or any other body exercising similar function) applicable to or
affecting all or any part of the Premises.




(q)

ISRA: The New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and
the regulations promulgated thereunder.




(r)

Land: defined in the Preliminary Statement.




(s)

Legal Requirements: all statutes, regulations, codes and ordinances of any
governmental entity, authority, agency and/or department, which now or at any
time hereafter may be ap­plicable to the Premises or any part thereof,
including, but not limited to, all Environmental Laws.




(t)

LESSEE: the party defined as such in the first paragraph of this Lease.




(u)

LESSEE Finish Work: defined in Section 5.2.




(v)

LESSEE'S Finish Work Costs(s): defined in Section 5.2(a).




(w)

LESSEE'S Notice: defined in Section 15.2.




(x)

LESSEE'S Proportionate Share: for all purposes of this Lease shall be deemed to
be 13.1%.





-5-




--------------------------------------------------------------------------------

(y)

LESSEE'S Visitors: LESSEE'S agents, servants, employees, subtenants,
contractors, invitees, licensees and all other persons invited by LESSEE into
the Demised Premises as guests or doing lawful business with LESSEE.




(z)

LESSOR: the party defined as such in the first paragraph of this Lease,
including at any time after the date hereof, the then owner of LESSOR'S interest
in the Premises.




(aa) LESSOR'S Estimated Operating Expenses:defined in Section 4.2.




(ab) LESSOR'S Expense Statement:

defined in Section
4.2.




(ac) LESSOR'S Operating Expenses: those costs or ex­penses paid or incurred by
LESSOR in connection with the ownership, operation, management, maintenance,
repair and replacement of the Premises, including, but not limited to, the cost
of common area electricity; sewer meter charges; water; window cleaning;
exterminating; insurance of all kinds carried in good faith by LESSOR and
applicable to the Premises (including, without lim­itation, rent insurance);
snow and ice removal; maintenance and cleaning of the parking lots and driveways
(including resurfacing and restripping); regulation of traffic; landscape and
grounds maintenance; service, maintenance, repair and replacement of all
mechanical, electrical, plumbing and other systems and/or equipment (other than
any system or equipment installed by LESSEE in the Demised Premises); general
maintenance and repairs of any kind for which LESSOR is not reimbursed; painting
and/or sealing of the exterior of the Building and the common areas; management
fees; maintenance and service agreements; compliance with any Legal or Insurance
Requirements; Taxes; contesting the Taxes and/or the assessed valuation of the
Premises (including reasonable attorneys' fees, accounting fees and appraisal
fees); any expenses allocable to the Premises and/or to LESSOR which relate to
the common areas of the Premises; the cost of obtaining and maintaining access
and/or utility licenses and easements across any contiguous property which serve
the Premises; security services and/or alarm and fire protection systems and





-6-




--------------------------------------------------------------------------------

equipment; wages, salaries, fringe benefits and other labor costs of all persons
engaged by LESSOR for the operation, maintenance, repair and replacement of the
Premises; janitorial and cleaning of common area; payroll taxes and workers'
compensation for such persons; legal and accounting expenses (except legal
expenses incurred in preparing leases or enforcing the terms of leases);
licenses, permits and other governmental charges; depreciation on and rentals of
machinery and equipment used in the operation and maintenance of the Premises;
and any other expense or cost, which, in accordance with generally accepted
accounting principles and the standard management practices for buildings
comparable to the Building, would be considered as an expense of operating,
managing, maintain­ing, repairing or replacing the Premises, plus a sum equal to
fifteen percent (15%) of the aggregate of the foregoing for general overhead.
Excluded from LESSOR'S Operating Expenses are costs reimbursed by insurance; the
cost of any work or service performed by LESSOR for any tenant of the Building
pursuant to the terms of said tenant's lease to the extent such work or service
is in excess of the work or service which LESSOR is obligated to perform under
this Lease; costs in connection with preparing space for a new tenant;
advertising expenses; real estate brokers' commissions; franchise, transfer,
inheritance or capital stock taxes or other taxes imposed upon or measured by
the income or profits of LESSOR; and administrative wages and salaries or any
other general and administrative overhead of LESSOR.  All accounting for
LESSOR'S Operating Expenses shall be on the accrual basis.  In the event
that, at any time during the Term, the Building is not fully leased and occupied
by tenants, LESSOR'S Operating Expenses shall be projected as if the Building
were fully occupied at all times.




(ad) Lien: any mortgage, pledge, lien, charge, encum­brance or security interest
of any kind, including any inchoate mechanic's or materialmen's lien.




(ae) Net Award: any insurance proceeds or condemna­tion award payable in
connection with any damage, destruction or Taking, less any expenses incurred by
LESSOR in recovering such amount.





-7-




--------------------------------------------------------------------------------




(af) Net Rental Proceeds: in the case of a sublease, the amount by which the
aggregate of all rents, additional charges or other consideration payable under
a sublease to LESSEE by the subtenant (including sums paid for the sale or
rental of LESSEE'S fixtures, leasehold improvements, equipment, furniture or
other personal property) exceeds the sum of (i) the Basic Rent plus all amounts
payable by LESSEE pursuant to the provisions hereof during the term of the
sublease in respect of the subleased space and(ii) brokerage commissions at
prevailing rates due and owing to a real estate brokerage firm; and in the case
of an assignment, the amount by which all sums and other considerations paid to
LESSEE by the assignee of this Lease for or by reason of such assignment
(including sums paid for the sale of LESSEE'S fixtures, leasehold improvements,
equipment, furniture or other personal property) exceeds the sum of (i)
brokerage commissions at prevailing rates due and owing to a real estate
brokerage firm, and (ii) the then net unamortized or undepreciated cost of the
fixtures, leasehold improvements, equipment, furniture or other personal
property sold to the assignee.




(ag) New Space: defined in Section 29.5.




(ah) Premises: defined in the Preliminary Statement.




(ai) Prime Rate:

the prime commercial lending rate published from time to time in The Wall Street
Journal.




(aj) Punchlist Items: defined in Section 5.4.




(ak) Recapture Notice: defined in Section 15.5.




(al) Recapture Space: defined in Section 15.5.





-8-




--------------------------------------------------------------------------------

(am) Restoration:

the restoration, replacement or rebuilding of the Building or any portion
thereof as nearly as practicable to its value, condition and character
immediately prior to any damage, destruction or Taking.




(an) Rules and Regulations: defined in Article 28.




(ao) Taking: a taking of all or any part of the Prem­ises, or any interest
therein or right accruing thereto, as the result of, or in lieu of, or in
anticipation of, the exercise of the right of condemnation or eminent domain
pursuant to any law, general or special, or by reason of the temporary
requisition of the use or occupancy of the Premises or any part thereof, by any
governmental authority, civil or military.




(ap) Taxes: all real estate taxes and assessments or substitutes thereof or
supplements thereto, upon, applicable, attributable or assessed against the
Premises or any part thereof, or any improvement thereon owned by LESSOR and
used in connection with the operation of the Building. If and to the extent that
due to a change in the method of taxation or assessment any franchise, capital
stock, capital, rent, income, profit or other tax or charge shall be substituted
by the applicable taxing authority for or added to the Taxes now or hereafter
imposed upon the Premises, such franchise, capital stock, capital, rent, income,
profit or other tax or charge shall be deemed included in the term "Taxes",
pro­vided, however, that the amount of such tax, assessment, levy, imposition,
charge or fee deemed to be included in the term "Taxes" shall be determined as
if the Premises were the only asset of LESSOR and as if the rent received
therefrom were the only income of LESSOR. In the event the Building is not fully
leased and occupied by tenants, the Taxes shall be projected as if the Building
was fully occupied at all times.




(aq) Term: defined in Section 2.2.




(ar) Termination Date: December 31, 2010 or such earlier date upon which the
Term may expire or be terminated pursuant to any of the conditions of this





-9-




--------------------------------------------------------------------------------

Lease (including, without limitation, as set forth in Section 2.2) or pursuant
to law.




(as) Underlying Encumbrances: defined in Section 22.1.




(at) Working Drawings: defined in Section 5.3.




ARTICLE 2

DEMISE; TERM




2.1. LESSOR, for and in consideration of the covenants hereinafter contained and
made on the part of the LESSEE, does hereby demise and lease to LESSEE, and
LESSEE does hereby hire from LESSOR, the Demised Premises, together with the
non-exclusive right to use 50 automobile parking spaces in the general parking
area on the Land and the non-exclusive right to use such other portions of the
Premises as are intended for common use, subject, however, to the terms and
conditions of this Lease. Tenant has inspected the Demised Premises and accepts
the same "as is" in its present condition, subject to the construction of the
Finish Work.




2.2. The term (the "Term") of this Lease shall com­mence on January 1, 2008 (the
"Commencement Date"), and shall end on the earlier of (i) the date LESSEE elects
to terminate the Lease, provided that such early termination date may not be
before December 31, 2008 and provided further that LESSEE gives LESSOR at least
180 days prior written notice of such selected termination date, and (ii) the
Termination Date of December 31, 2010 (Article 1, Section 1.1 subsection ar).




ARTICLE 3

BASIC RENT; ADDITIONAL RENT; NET LEASE




3.1. LESSEE shall pay rent ("Basic Rent") to LESSOR during the Term in the
amounts and at the times provided in Sche­dule B in lawful money of the United
States of America; provided, however, LESSEE shall pay the first installment of
Basic Rent upon the execution of this Lease.




3.2. In addition to the Basic Rent, LESSEE shall pay to LESSOR during the Term
all other amounts, liabilities and obligations which LESSEE herein agrees to pay
to LESSOR as and when the same become due (hereinafter collectively referred to
as "Additional Rent"); and LESSEE agrees that each such amount,





-10-




--------------------------------------------------------------------------------

lia­bility and obligation, together with any interest, penalty and/or cost
thereon, shall be deemed Additional Rent regardless of whether it is
specifically referred to as Additional Rent in this Lease. LESSOR shall have all
the rights, powers and remedies provided for in this Lease or at law or in
equity or otherwise for failure to pay Additional Rent as are available for
nonpayment of Basic Rent.




 3.3. If any installment of Basic Rent or Additional Rent is not paid when due,
LESSEE shall pay to LESSOR on demand, as Additional Rent, a late charge equal to
five percent (5%) of the amount unpaid.  In addition, any installment or
installments of Basic Rent or Additional Rent accruing hereunder which are not
paid within ten (10) days after the date when due, shall bear interest at the
Prime Rate plus five percent (5%) per annum from the due date thereof until the
date of payment, which interest shall be deemed Additional Rent hereunder and
shall be payable upon demand by LESSOR.




3.4.  LESSEE will contract for and pay all charges for communications services
at any time rendered or used on or about the Demised Premises to the company
providing the same.




3.5. Except as herein provided, LESSEE hereby cove­nants and agrees to pay to
LESSOR during the Term, at LESSOR'S address for notices hereunder, or such other
place as LESSOR may from time to time designate, without any offset, set-off,
counter­claim, deduction, defense, abatement, suspension, deferment or
diminution of any kind (i) the Basic Rent, without notice or demand, (ii)
Additional Rent and (iii) all other sums payable by LESSEE hereunder. Except as
otherwise expressly provided herein, this Lease shall not terminate, nor shall
LESSEE have any right to terminate or avoid this Lease or be entitled to the
abatement of any Basic Rent, Additional Rent or other sums payable hereunder or
any reduction thereof, nor shall the obligations and liabilities of LESSEE
hereunder be in any way affected for any reason. The obligations of LESSEE
hereunder shall be separate and independent covenants and agreements.




ARTICLE 4

OPERATING EXPENSES




4.1. LESSEE shall pay to LESSOR, as Additional Rent,
LESSEE'S Proportionate Share of LESSOR'S Operating Expenses for any calendar
year during the Term. LESSEE'S Proportionate Share of LESSOR'S Operating
Expenses for less than a year shall be





-11-




--------------------------------------------------------------------------------

prorated and apportioned.




4.2. On or about the Commencement Date, and thereafter within ninety (90) days
following the first day of each succeeding calendar year within the Term, LESSOR
shall determine or estimate LESSEE'S Proportionate Share of LESSOR'S Operating
Expenses for such calendar year ("LESSOR'S Estimated Operating Expenses") and
shall submit such information to LESSEE in a written statement ("LESSOR'S
Expense Statement").




4.3. Commencing on the first Basic Rent Payment Date following the submission of
any LESSOR'S Expense Statement and continuing thereafter until LESSOR renders
the next LESSOR'S Ex­pense Statement, LESSEE shall pay to LESSOR on account of
its obligation under Section 4.1 of this Lease, a sum (the "Monthly Expense
Payment") equal to one-twelfth (1/12) of LESSEE'S Propor­tionate Share of
LESSOR'S Estimated Operating Expenses for such calendar year. LESSEE'S first
Monthly Expense Payment after receipt of LESSOR'S Expense Statement shall be
accompanied by the payment of an amount equal to the product of the number of
full months, if any, within the calendar year which shall have elapsed prior to
such first Monthly Expense Payment, times the Monthly Ex­pense Payment; minus
any Additional Rent already paid by LESSEE on account of its obligation under
Section 4.1 of this Lease for such calendar year.




 4.4. LESSOR shall use reasonable efforts to deliver to LESSEE within 120 days
after each calendar year a statement of the final Operating Expenses for the
immediately preceding calendar year which shall reconcile the payments made by
LESSEE for such calendar year. Any balance due to LESSOR shall be paid by LESSEE
within thirty (30) days after LESSEE'S receipt of the final LESSOR'S Expense
Statement; any surplus due to LESSEE shall be applied by LESSOR against the next
accruing monthly installment(s) of Additional Rent due under this Article. If
the Term has expired or has been terminated, LESSEE shall pay the balance due to
LESSOR or, alternatively, LESSOR shall refund the surplus to LESSEE, whichever
the case may be, within thirty (30) days after LESSEE'S receipt of the final
LESSOR'S Expense Statement; provided, however, if the Term shall have been
terminated as a result of a default by LESSEE, then LESSOR shall have the right
to retain such surplus to the extent LESSEE owes LESSOR any Basic Rent or
Additional Rent.




 4.5. LESSEE or its representative shall have the right to examine LESSOR'S
books and records with respect to the reconciliation of LESSOR'S Operating
Expenses for the prior





-12-




--------------------------------------------------------------------------------

calendar year set forth in the final LESSOR'S Expense Statement during normal
business hours at any time within thirty (30) days following the delivery by
LESSOR to LESSEE of such final LESSOR'S Expense Statement. Unless LESSEE shall
give LESSOR a notice objecting to said reconciliation and specifying the
respects in which said reconciliation is claimed to be incorrect within ten (10)
days after the date of said examination, said reconciliation shall be considered
as final and accepted by LESSEE. Notwithstanding anything to the contrary
contained in this Article, LESSEE shall not be permitted to examine LESSOR'S
books and records or to dispute said reconciliation unless LESSEE has paid to
LESSOR the amount due as shown thereon; said payment is a condition precedent to
said examination and/or dispute.




 4.6. (a) If LESSOR shall receive any refund of Taxes in respect of a calendar
year and if LESSEE shall have paid Additional Rent pursuant to this Article 4
for said calendar year, LESSOR shall credit to LESSEE LESSEE'S Proportionate
Share of such refund (based upon the portion of said Taxes paid by LESSEE)
against the next accruing monthly installment(s) of Additional Rent due under
this Article, or if the Term shall have expired, LESSEE'S Proportionate Share of
such refund shall be refunded to LESSEE within thirty (30) days after receipt
thereof by LESSOR; provided, however, if the Term shall have expired as a result
of a default by LESSEE, then LESSOR shall have the right to retain LESSEE'S
Proportionate Share of the refund to the extent LESSEE owes LESSOR any Basic
Rent or Additional Rent.




(b)while proceedings for the reduction in assessed valuation for any year are
pending, the computation of the Taxes shall be based upon the original
assessments for such year.




(c) Notwithstanding anything to the contrary contained in this Lease, LESSEE
shall not have the right to contest or appeal the validity of any Taxes or the
amount of the assessed valuation of the Premises without the prior written
consent of LESSOR.




4.7. In no event shall any adjustment in LESSEE'S obligation to pay Additional
Rent under this Article 4 result in a decrease in the Basic Rent payable
hereunder. LESSEE'S obligation to pay Additional Rent, and LESSOR'S obligation
to credit and/or refund to LESSEE any amount, pursuant to the provisions of this
Article 4, shall survive the Termination Date.





-13-




--------------------------------------------------------------------------------

4.8. LESSEE shall also pay to LESSOR, as Additional Rent, upon demand, the
amount of any increase in LESSOR'S Operating Expenses which is attributable to
LESSEE'S use or manner of use of the Demised Premises, to activities conducted
on or about the Demised Premises by LESSEE or on behalf of LESSEE or to any
additions, improvements or alterations to the Demised Premises made by or on
behalf of LESSEE.




4.9.

The provisions of Section 29.3 shall apply to LESSOR'S Expense Statement.




ARTICLE 5

LAYOUT AND FINISH OF DEMISED PREMISES




5.1. (a) LESSOR has constructed all the improvements to the Demised Premises for
LESSEE's occupancy in accordance with the architectural and engineering working
drawings and specifications (the "Working Drawings") for the layout and finish
of the Demised Premises, and LESSEE has accepted these improvements.




5.2. If LESSEE decides to amend, change or modify the Workspace, LESSEE shall
submit to LESSOR for its approval (which approval shall not be unreasonably
withheld) a reasonably detailed description of a proposed amendment, change or
modification (hereinafter referred to as a "Change Order"). Within ten (10)
business days after receipt of the Change Order, LESSOR shall notify LESSEE
whether it approves or disapproves the Change Order, the estimated construction
costs for the Change Order, but the effect, if any, of the Change Order shall
not effect the Commencement Date. If LESSOR approves the Change Order, LESSOR
shall notify LESSEE of such approval and LESSEE shall notify LESSOR whether it
approves the estimated cost within five (5) business days after LESSEE's receipt
of LESSOR's notice. If LESSEE fails to notify LESSOR of LESSEE's approval of the
estimated cost within said five (5) business day period, then LESSEE shall be
deemed to have disapproved the estimated cost. Notwithstanding anything to the
contrary contained herein, LESSOR shall not proceed with the work shown on any
approved Change Order unless LESSEE has approved LESSOR's determination of the
cost and effect of the Change Order. If LESSEE has notified LESSOR of its
approval, then LESSEE shall pay 100% of the Costs of the Change Order in
accordance with the provisions of Sections 6.1(b) and (f) hereof.





-14-




--------------------------------------------------------------------------------

5.3. LESSEE shall pay Costs of any Change Orders as Additional Rent hereunder at
the time of the payment of LESSEE'S Costs.




5.4. Notwithstanding anything contained in this Lease to the contrary, and as an
essential inducement to LESSOR, LESSEE agrees that, while LESSOR is performing
Change Orders (if applicable):




(a)

LESSEE shall not perform or cause to be performed any alteration, construction,
fixturing, decoration or other work in the Demised Premises by LESSEE'S Visitors
without LESSOR'S prior written consent in each instance. LESSEE acknowledges
that LESSOR shall have the right to withhold its consent to the performance of
any such alteration, construction or other work in the exercise of its sole
discretion.




(b)

In the event that LESSOR shall grant its consent to LESSEE to perform such
alteration, construction, fixturing, decoration or other work in the Demised
Premises, then LESSEE agrees promptly to notify LESSOR in writing of the names
of LESSEE'S Visitors who are to work in said Demised Premises, and to furnish
LESSOR with such other information as LESSOR may require. All work done by
LESSEE and LESSEE'S Visitors shall be scheduled and performed so as not to
conflict, interfere with, or delay LESSOR'S completion of the Demised Premises.
In the event that LESSEE or LESSEE'S Visitors do not work in harmony with, or
inter­fere with, labor employed by LESSOR, its agents, contractors,
subcontractors or employees, or in the event any work stoppage, jurisdictional
labor dispute or other interference with LESSOR, its agents, contractors,
subcontractors or employees occurs, of which facts LESSOR shall be sole and
absolute judge, LESSOR shall have the right to require LESSEE, upon written
demand, to remove or cause the removal forthwith of all LESSEE'S Visitors from
the Demised Premises and LESSEE agrees to comply with such demand im­mediately.
In the event LESSEE fails to comply with such demand immediately, and thereby
causes a delay in the completion of the the Change Orders, the same shall be
deemed a delay of the character referred to in clause 2.3(a)(iii). If such delay
does not cease within a reasonable period of time (not to exceed twenty (20)
days), then such delay shall constitute a material breach of this Lease
entitling LESSOR to all of its rights hereunder and at law to terminate this
Lease and to hold LESSEE fully liable for all damages resulting therefrom.





-15-




--------------------------------------------------------------------------------

(c)

Except for the obligation to pay Basic Rent and Additional Rent, the terms and
conditions of this Lease shall apply during any period that LESSEE or LESSEE'S
Visitors are performing work within the Demised Premises, and LESSEE shall
submit proof to LESSOR'S reasonable satisfaction, prior to entering upon the
Demised Premises pursuant to this Article, that LESSEE has in full force and
effect comprehensive general public liability insurance complying with the
requirements of Article 13.




ARTICLE 6

MAINTENANCE, ALTERATIONS AND ADDITIONS;
REMOVAL OF TRADE FIXTURES




6.1. LESSEE agrees to keep the Demised Premises (in­cluding, but not limited to,
all systems located within the Demised Premises and servicing only the Demised
Premises) in good order and condition (except for ordinary wear and tear) and
will make all non-structural repairs, alterations, renewals and replacements,
ordinary and extraordinary, foreseen or unforeseen, and shall take such other
action as may be necessary or appropriate to keep and maintain the Demised
Premises in good order and condition. Except as expressly provided in this
Lease, LESSOR shall not be obligated in any way to maintain, alter or repair the
Demised Premises. Notice is hereby given that, except with respect to repairs or
restoration undertaken by LESSOR, LESSOR will not be liable for any labor,
services or materials furnished or to be furnished to LESSEE, or to anyone
holding the Demised Premises or any part thereof through or under LESSEE, and
that no mechanics' or other liens for any such labor or materials shall attach
to or affect the interest of LESSOR in and to the Demised Premises.





-16-




--------------------------------------------------------------------------------

6.2. If LESSOR is required to make any repairs and replacements to the Premises
as a result of or arising out of the intentional acts or negligence of LESSEE or
LESSEE'S Visitors, then LESSEE shall reimburse LESSOR, upon demand, for the
reasonable cost thereof.




6.3. All maintenance and repair, and each addition, improvement or alteration
(a) must not, individually or in the ag­gregate, adversely affect the usefulness
of the Demised Premises for use as office space, (b) shall be completed
expeditiously in a good and workmanlike manner, and in compliance with all
applicable Legal and Insurance Requirements, (c) shall be completed free and
clear of all Liens and (d) shall be performed by contractors approved by LESSOR
to the extent such work involves any work to any electrical, mechanical,
plumbing or other system of the Building, any work to the outside of the
Building, any work to the roof of the Building or any work to any structural
element of the Building.




6.4. LESSEE shall not make any addition, improvement or alteration of the
Demised Premises (any such work being hereinafter referred to as "Alterations"),
unless LESSEE submits to LESSOR detailed plans and specifications therefor and
LESSOR approves such plans and specifications in writing (which such approval
shall be at LESSOR'S sole discretion).




6.5.

(a) All Alterations to the Demised Premises shall, upon installation, become the
property of LESSOR and shall be deemed part of, and shall be sur­rendered with,
the Demised Premises, unless LESSOR, by notice given to LESSEE at least thirty
(30) days prior to the Termination Date, elects to relinquish LESSOR'S right
thereto. If LESSOR elects to relinquish LESSOR'S right to any such Alteration,
LESSEE shall remove said Alteration, shall promptly repair any damage to the
Demised Premises caused by said removal and shall restore the Demised Premises
to the condition existing prior to the installation of said Alteration; all such
work shall be done prior to the Termination Date.




(b) LESSEE may install or place or reinstall or replace and remove from the
Demised Premises any trade equipment, machinery and personal property belonging
to LESSEE, provided, that (i) LESSEE shall repair all damage caused by such
removal and (ii) LESSEE shall not install any equipment, machinery or other
items upon the roof of the Building or make any openings on or about such roof.
Such trade equipment, machinery and personal property shall not become the
property of LESSOR.





-17-




--------------------------------------------------------------------------------




ARTICLE 7

USE OF DEMISED PREMISES




7.1. LESSEE shall not, except with the prior consent of LESSOR, use or suffer or
permit the use of the Demised Premises or any part thereof for any purposes
other than general, administrative and sales offices, operating a network
operations center, and warehousing of inventory in connection therewith;
provided, however, anything in this Lease to the contrary notwithstanding, that
(a) the portions of the Demised Premises which are identified as toilets or
utility areas shall be used by LESSEE only for the purposes for which they are
designed, (b) LESSEE complies with the requirements of Section 7.2 hereof, and
(c) in no event shall LESSEE use the Demised Premises for retail purposes to the
general public.




7.2. LESSEE shall not use, or suffer or permit the use of, the Demised Premises
or any part thereof in any manner or for any purpose or do, bring or keep
anything, or suffer or permit any­thing to be done, brought or kept, therein
(including, but not limited to, the installation or operation of any electrical,
elec­tronic or other equipment) (a) which would violate any covenant, agreement,
term, provision or condition of this Lease or is unlawful or in contravention of
the certificate of occupancy for the Building or the Demised Premises, or is in
contravention of any Legal or Insurance Requirement to which the Building or the
Demised Premises is subject, or (b) which would overload or could cause an
overload of the electrical or mechanical systems of the Building or the Demised
Premises or which would exceed the floor load per square foot which the floor
was designed to carry and which is allowed by law, or (c) which in the
reasonable judgment of the LESSOR may in any way impair or interfere with the
proper and economic heating, air conditioning of the Building or (d) suffer or
permit the Building or any component thereof to be used in any manner or
anything to be done therein or anything to be brought into or kept thereon
which, in the reasonable judgment of LESSOR, would in any way impair or tend to
impair or exceed the design criteria, the structural integrity, character or
appearance of the Building, or result in the use of the Building or any
component thereof in a manner or for a purpose not intended; nor shall the
LESSEE use, or suffer or permit the use of, the Demised Premises or any part
thereof in any manner, or do, or suffer or permit the doing of, anything therein
or in connection with the LESSEE'S business or advertising which, in the
reasonable judgment of the LESSOR, may be prejudicial to the business of LESSOR.








-18-




--------------------------------------------------------------------------------

7.3. LESSEE shall obtain, at its sole cost and ex­pense, all permits, licenses
or authorizations of any nature re­quired in connection with the operation of
LESSEE'S business at the Demised Premises.




ARTICLE 8
LESSOR'S SERVICES




8.1.

LESSOR shall furnish to LESSEE only the services set forth in this Lease.




8.2. Throughout the Term, LESSOR shall supply, which shall be included in
LESSOR'S Operating Expenses snow and ice removal from the parking areas,
driveways and sidewalks each day (other than Building Holidays) within a
reasonable time after accumulation thereof.




8.3.

(a)

LESSOR shall provide to the Demised Premises HVAC, electricity, hot and cold
water and sewer services. The Demised Premises are not separately metered, and
LESSEE shall pay to LESSOR as Additional Rent, LESSEE'S Proportionate Share of
the cost of such services, which payment shall be due within ten (10) days after
receipt of a statement therefor from LESSOR. Notwithstanding anything to the
contrary contained in this Lease, LESSEE hereby expressly agrees and
acknowledges that (i) LESSOR shall not be liable in any way to LESSEE (A) for
any loss, damage, failure, defect or change in the quantity or character of any
utility furnished to the Demised Premises, (B) or if such quantity or character
of any utility furnished to the Demised Premises is no longer available or
suitable for LESSEE'S requirements, or (C) for any cessation, diminution or
interruption of the supply thereof.




(b)

 LESSEE shall be responsible for replacing all light bulbs, fluorescent lamps,
non-Building standard lamps and bulbs, and all ballasts used by LESSEE in the
Demised Premises. At the option of LESSOR, LESSEE shall purchase from LESSOR all
fluorescent lamps, light bulbs and ballasts used in the Demised Premises and pay
LESSOR for the cost of same.




(c)

LESSEE shall make no alteration to the existing electrical equipment or connect
any fixtures, appliances or equipment thereto (other than electric typewriters,
personal computers, calculators, desk lights, photocopy machines and other
small, ordinary office equipment) without the prior written consent of LESSOR in
each instance.





-19-




--------------------------------------------------------------------------------

Should LESSOR grant such consent, all additional risers or other equipment
required therefor shall be provided by LESSOR and the cost thereof shall be paid
by LESSEE as Additional Rent upon LESSOR'S demand.




8.4. LESSOR shall not be liable to LESSEE for any costs, expenses or damages
incurred by LESSEE as a result of any failure to furnish any service hereunder,
or any interruption of any utility service to the Demised Premises, and such
failure or interruption (i) shall not be construed as a constructive eviction or
eviction of LESSEE, (ii) shall not excuse LESSEE from failing to perform any of
its obligations hereunder and (iii) shall not entitle LESSEE to any abatement or
offset against Basic Rent or Additional Rent. LESSEE agrees that any service to
be provided by LESSOR may be stopped and/or interrupted in connection with any
inspection, repair, replacement or emergency.




8.5. The parties hereto shall comply with all manda­tory and voluntary energy
conservation controls and requirements imposed or instituted by the Federal,
State or local governments and applicable to office and warehouse buildings,
including, without limitation, controls on the permitted range of temperature
settings, and requirements necessitating curtailment of the volume of energy
consumption or the hours of operation of the Building. Any terms or conditions
of this Lease that conflict or interfere with such controls or requirements
shall be suspended for the duration of such controls or requirements. Compliance
with such controls or requirements shall not be considered an eviction, actual
or constructive, of LESSEE from the Demised Premises and shall not entitle
LESSEE to terminate this Lease or to an abatement of any Basic Rent or
Additional Rent.




ARTICLE 9

INDEMNIFICATION; LIABILITY OF LESSOR




9.1. LESSEE hereby indemnifies, and shall pay, protect and hold LESSOR harmless
from and against all liabilities, losses, claims, demands, costs, expenses
(including attorneys' fees and expenses) and judgments of any nature, except to
the extent LESSOR is compensated by insurance maintained by LESSEE hereunder and
except for such of the foregoing as arise from the recklessness or willful
misconduct of LESSOR, its agents, servants or employees), arising, or alleged to
arise, from or in connection with, (a) any injury to, or the death of, any
person or loss or damage to property on or about the Demised Premises, (b) any





-20-




--------------------------------------------------------------------------------

violation of this Lease or of any Legal or Insurance Requirement, or (c)
per­formance of any labor or services or the furnishing of any materials or
other property in respect of the Demised Premises or any part thereof. LESSEE
will resist and defend any action, suit or proceeding brought against LESSOR by
reason of any such occur­rence by independent counsel selected by LESSEE, which
is rea­sonably acceptable to LESSOR. The obligations of LESSEE under this
Section 9.1 shall survive any termination of this Lease.




9.2. LESSEE agrees to make no claim against LESSOR for any injury or damage to
LESSEE or to any other person or for any damage to, or loss (by theft or
otherwise) of, or loss of use of, any property of LESSEE or of any other person,
unless caused by the recklessness or willful misconduct of LESSOR, its agents,
servants and employees, it being understood that LESSEE assumes all risk in
connection therewith.




ARTICLE 10

COMPLIANCE WITH REQUIREMENTS




10.1. At its sole cost and expense, LESSEE will (a) comply with all Legal and
Insurance Requirements applicable to the Demised Premises and the use thereof
and (b) maintain and comply with all permits, licenses and other authorizations
required by any governmental authority for its use of the Demised Premises and
for the proper operation, maintenance and repair of the Demised Pre­mises or any
part thereof. LESSOR will join in the application for any permit or
authorization with respect to Legal Requirements if such joinder is necessary.




10.2. LESSEE shall not do, or permit to be done, any­thing in or to the Demised
Premises, or bring or keep anything therein which will, in any way, increase the
cost of fire or public liability insurance on the Premises, or invalidate or
conflict with the fire insurance or public liability insurance policies covering
the Premises or any personal property kept therein by LESSOR, or obstruct or
interfere with the rights of LESSOR or of other tenants, or in any other way
injure LESSOR or other tenants, or subject LESSOR to any liability for injury to
persons or damage to property, or interfere with good order of the Building, or
conflict with the Legal Requirements. Any increase in fire insurance premiums on
the Premises or the contents within the Building, or any increase in the
premiums of any other insurance carried by LESSOR in connection with the
Building or the Demised Premises, caused by the use or occupancy of the Demised
Premises by LESSEE and any expense or cost





-21-




--------------------------------------------------------------------------------

incurred in consequence of the negligence, carelessness or willful action of
LESSEE, shall be Additional Rent and paid by LESSEE to LESSOR within ten (10)
days of demand therefor made by LESSOR to LESSEE.




10.3. LESSEE shall deliver promptly to LESSOR a true and complete photocopy of
any correspondence, notice, report, sampling, test, finding, declaration,
submission, order, complaint, citation or any other instrument, document,
agreement and/or information submitted to, or received from, any governmental
entity, department or agency in connection with any Environmental Law relating
to or affecting LESSEE, LESSEE'S employees, LESSEE'S use and occupancy of the
Demised Premises and/or the Demised Premises.




10.4. LESSEE shall not cause or permit any "hazardous substance" or "hazardous
waste" (as such terms are defined under ISRA or any other Environmental Law) to
be brought, kept or stored on or about the Demised Premises, and LESSEE shall
not engage in, or permit any other person or entity to engage in, any activity,
operation or business on or about the Demised Premises which involves the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of hazardous substances and/or hazardous wastes.




10.5. (a) If a spill or discharge of a hazardous sub­stance or a hazardous waste
occurs on the Premises, LESSEE shall give LESSOR immediate oral and written
notice of such spill and/ or discharge, setting forth in reasonable detail all
relevant facts. In the event such spill or discharge arose out of or in
connection with LESSEE'S use and occupancy of the Demised Premises, or in the
event such spill or discharge was caused by the act, negligence or omission of
LESSEE or LESSEE'S Visitors, then LESSEE shall pay all costs and expenses
relating to compliance with the applicable Environmental Law (including, without
limitation, the costs and expenses of the site investigations and of the removal
and remediation of such hazardous substance or hazardous waste).




(b) Without relieving LESSEE of its obligations under this Lease and without
waiving any default by LESSEE under this Lease, LESSOR shall have the right, but
not the obligation, to take such action as LESSOR deems necessary or advisable
to cleanup, remove, resolve or minimize the impact of or otherwise deal with any
spill or discharge of any hazardous substance or hazardous waste. In the event
such spill or discharge arose out of or in connection with LESSEE'S use and
occupancy of the Demised Premises, or in the event such spill or discharge was
caused by the act,





-22-




--------------------------------------------------------------------------------

negligence or omission of LESSEE or LESSEE'S Visitors, then LESSEE shall pay to
LESSOR on demand, as Additional Rent, all costs and expenses incurred by LESSOR
in connection with any action taken by LESSOR.




10.6. (a) If LESSEE'S operations at the Demised Prem­ises now or hereafter
constitute an "Industrial Establishment" (as defined under ISRA) or are subject
to the provisions of any Environmental Law, then LESSEE agrees to comply, at its
sole cost and expense, with all requirements of ISRA or such other applicable
Environmental Law to the satisfaction of LESSOR and the governmental entity,
department or agency having jurisdiction over such matters (including, but not
limited to, performing site investigations and performing any removal and
remediation required in connection therewith), in connection with (i) the
occurrence of the Termination Date, (ii) any termination of this Lease prior to
the Termination Date, (iii) any closure, transfer or consolidation of LESSEE'S
operations at the Demised Premises, (iv) any change in the ownership or control
of LESSEE, (iv) any permitted assignment of this Lease or permitted sublease of
all or part of the Demised Premises or (v) any other action by LESSEE which
triggers such Environmental Law.




(b) In connection with subsection (a) above, if LESSEE has failed (i) with
respect to ISRA, to obtain a no further action letter, complete an approved
remediation agreement or otherwise comply with the requirements of ISRA, or (ii)
with respect to any other applicable Environmental Law to fully comply with the
applicable provisions of such Environmental Law prior to the Termination Date,
LESSEE shall be deemed to be a holdover tenant, shall pay rent at the rate set
forth in Section 23.3 and shall continue to diligently pursue compliance with
ISRA and/or such Environmental Law. Upon LESSEE'S full compliance with ISRA
and/or the provisions of such Environmental Law, LESSEE shall deliver possession
of the Demised Premises to LESSOR in accordance with the provisions of this
Lease and such holdover rent shall be adjusted as of said date.




10.7.

(a) In connection with (i) any sale or other disposition of all or part of
LESSOR'S interest in the Premises, (ii) any change in the ownership or control
of LESSOR, (iii) any condemnation, (iv) any foreclosure or (v) any other action
by LESSOR which triggers ISRA or any other applicable Environmental Law, LESSOR
shall comply, at its sole cost and expense, with all requirements of ISRA or
such applicable Environmental Law; provided, however, if any site investigation
is required as





-23-




--------------------------------------------------------------------------------

a result of LESSEE'S use and occupancy of the Demised Premises or a spill or
discharge of a hazardous substance or hazardous waste caused by the act,
negligence or omission of LESSEE or LESSEE'S Visitors, then LESSEE shall pay all
costs associated with said site investigation; in addition, if any removal and
remediation is required as a result of a spill or discharge of a hazardous
substance or hazardous waste caused by the act, negligence or omission of LESSEE
or LESSEE'S Visitors, then LESSEE shall pay all costs associated with said
removal and remediation.




(b) If, in connection with such compliance, LESSOR requires any affidavits,
certifications or other information from LESSEE, LESSEE agrees to cooperate with
LESSOR and to execute and deliver to LESSOR without charge all such documents
within five (5) business days after LESSEE'S receipt of said request.




10.8. (a) LESSOR shall have the right, but not the obligation, to enter onto the
Demised Premises from time to time during the Term for the purpose of conducting
such tests and in­vestigations as LESSOR deems reasonably necessary to determine
whether LESSEE is complying with the provisions of this Article 10 and all
applicable Environmental Laws. In the event LESSOR determines that LESSEE is not
in compliance with this Article 10 or any Environmental Law, LESSOR shall notify
LESSEE of such fact, setting forth in such notice the basis for LESSOR'S
determination. Within ten (10) business days after receipt of LESSOR'S notice of
noncompliance, LESSEE shall notify LESSOR whether it disputes LESSOR'S
determination. If LESSEE so notifies LESSOR within said ten (10) business day
period, then LESSOR and LESSEE, and their respective consultants, shall meet to
resolve the dispute; if LESSEE fails to notify LESSOR of any objection within
said ten (10) business day period, then LESSEE shall be deemed to have accepted
LESSOR'S determination and LESSEE shall promptly remedy the noncompliance.




(b) In the event LESSEE is not in compliance with the provisions of this Article
10 or any applicable Environ­mental Law, LESSEE shall pay to LESSOR, as
Additional Rent, upon demand, an amount equal to all costs and expenses incurred
by LESSOR in connection with the tests and investigations conducted by or on
behalf of LESSOR.




(c) LESSOR shall use reasonable efforts to mini­mize any interference with or
disruptions to LESSEE'S operations at the Demised Premises caused by such tests
and investigations, to





-24-




--------------------------------------------------------------------------------

do all such tests and investigations in a good and workmanlike manner, to
proceed with such tests and investigations with reasonable dispatch and to
repair promptly all damage to the Demised Premises arising out of or in
connection with such tests and investigations.




10.9. LESSEE hereby agrees to defend, indemnify and hold LESSOR harmless from
and against any and all claims, losses, liability, damages and expenses
(including, without limitation, site investigation costs, removal and
remediation costs and at­torneys' fees and disbursements) arising out of or in
connection with (i) LESSEE'S use and occupancy of the Demised Premises, (ii) any
spill or discharge of a hazardous substance or hazardous waste by LESSEE or
LESSEE'S Visitors and/or (iii) LESSEE'S failure to comply with the provisions of
this Article 10.




10.10. If LESSOR has given to LESSEE the name and address of any holder of an
Underlying Encumbrance, LESSEE agrees to send to said holder a photocopy of
those items given to LESSOR pursuant to the provisions of Section 10.3.




10.11. LESSEE'S obligations under this Article 10 shall survive the expiration
or earlier termination of this Lease.




ARTICLE 11

DISCHARGE OF LIENS




LESSEE will discharge within fifteen (15) days after re­ceipt of notice thereof
any Lien on the Demised Premises or the Basic Rent, Additional Rent or any other
sums payable under this Lease, caused by or arising out of LESSEE'S acts or
LESSEE'S failure to perform any obligation hereunder.




ARTICLE 12

PERMITTED CONTESTS




LESSEE may contest by appropriate proceedings, the amount, validity or
application of any Legal Requirement which LESSEE is obligated to comply with or
any Lien which LESSEE is obligated to discharge, provided that (a) such
proceedings shall suspend the collection of any amounts due as a result thereof,
(b) no part of the Demised Premises or of any Basic Rent or Additional Rent or
other sum payable hereunder would be subject to loss, sale or forfeiture during
such proceedings, (c) LESSOR would not be subject to any civil or criminal
liability for failure to pay or perform, as the case may be, (d) LESSEE shall
have furnished such security as may be required in the proceedings or





-25-




--------------------------------------------------------------------------------

reasonably requested by LESSOR, (e) such proceedings shall not affect the
payment of Basic Rent, Additional Rent or any other sum payable to LESSOR
hereunder or prevent LESSEE from using the Demised Premises for its permitted
use hereunder, and (f) LESSEE shall notify LESSOR of any such proceedings not
less than ten (10) days prior to the commencement thereof, and shall describe
such proceedings in reasonable detail. LESSEE will conduct all such contests in
good faith and with due diligence and will, promptly after the determination of
such contest, pay and discharge all amounts which shall be determined to be
payable therein.




ARTICLE 13

INSURANCE




13.1. LESSEE will maintain with insurers authorized to do business in the State
of New Jersey and which are rated A-Plus in Best's Key Rating Guide:




(a)

comprehensive general liability insurance (in­cluding, during any period when
LESSEE is making alterations or improvements to the Demised Premises, coverage
for any construction on or about the Demised Premises), against claims for
bodily injury, personal injury, death or property damage occurring on, in or
about the Demised Premises in a combined single limit of not less than
$2,000,000.00 per occurrence/$2,000,000 aggregate;




(b)

workers' compensation insurance coverage for the full statutory liability of
LESSEE;




(c)

such other insurance with respect to the Demised Premises in such amounts and
against such insurable exposures as may reasonably and customarily carried by
tenants in similar quality buildings in the vicinity in which the Building is
located.




13.2. The policies of insurance required to be main­tained by LESSEE pursuant to
Section 13.1 shall name as the insured parties (except for workers' compensation
insurance) LESSOR and LESSEE, as their respective interests may appear, and
shall be reasonably satisfactory to LESSOR. In addition, said policies of
insurance (except for worker's compensation insurance) shall (i) provide that
thirty (30) days' prior written notice of suspension, cancellation, termination,
modification, non-renewal or lapse or material change of coverage shall be given
and that such insurance shall not be invalidated by any act or neglect of LESSOR
or LESSEE or any owner of the Demised





-26-




--------------------------------------------------------------------------------

Premises, nor by any change in the title or ownership of the Demised Premises,
nor by occupation of the Demised Premises for purposes more hazardous than are
permitted by such policy, and (ii) not contain a provision relieving the insurer
thereunder of liability for any loss by reason of the existence of other
policies of insurance covering the Demised Premises against the peril involved,
whether collectible or not; and the policies of insurance required to be
maintained by LESSEE pursuant to subsection 13.1(a) shall also include a
contractual liability endorsement evidencing coverage of LESSEE'S obligation to
indemnify LESSOR pursuant to Section 9.1 hereof.




13.3. On the Commencement Date, LESSEE shall deliver to LESSOR original or
duplicate policies or certificates of the in­surers evidencing all the insurance
which is required to be main­tained hereunder by LESSEE, and, within ten (10)
days prior to the expiration of any such insurance, other original or duplicate
policies or certificates evidencing the renewal of such insurance.




13.4. LESSEE shall not obtain or carry separate insur­ance concurrent in form or
contributing in the event of loss with that required by Section 13.1 unless
LESSOR and LESSEE are named as insureds therein.




13.5. (a) LESSOR hereby waives and releases LESSEE, and LESSEE hereby waives and
releases LESSOR, from any and all lia­bilities, claims and losses for which the
released party is or may be held liable to the extent of any insurance proceeds
received by said injured party.




(b)

Each party hereto agrees to have included in each of its insurance policies
(insuring the Building in the case of LESSOR, and insuring LESSEE'S personal
property, trade fixtures, equipment and improvements in the case of LESSEE,
against loss, damage or destruction by fire or other casualty) a waiver of the
insurer's right of subrogation against the other party to this Lease. If there
is any extra charge for such waiver, the party requesting the waiver shall pay
the extra charge.  If such waiver is not enforceable or is unattainable, then
such insurance policy shall contain either (i) an express agreement that such
policy shall not be invalidated if LESSOR or LESSEE, whichever the case may be,
waives the right of recovery against the other party to this Lease or (ii) any
other form for the release of LESSOR or LESSEE, whichever the case may be. If
such waiver, agreement or release shall not be, or shall cease to be, obtainable
from LESSOR'S insurance company or from LESSEE'S insurance company, whichever
the case may be, then





-27-




--------------------------------------------------------------------------------

LESSOR or LESSEE shall notify the other party of such fact and shall use its
best efforts to obtain such waiver, agreement or release from another insurance
company satisfying the requirements of this Lease.




ARTICLE 14

ESTOPPEL CERTIFICATES




14.1. At any time and from time to time, upon not less than ten (10) days' prior
notice by LESSOR, LESSEE shall execute, acknowledge and deliver to LESSOR a
statement (or, if LESSEE is a corporation, an authorized officer of LESSEE shall
execute, acknowledge and deliver to LESSOR a statement) certifying the
following: (i) the Commencement Date, (ii) the Termination Date, (iii) the
date(s) of any amendment(s) and/or modification(s) to this Lease, (iv) that this
Lease was properly executed and is in full force and effect without amendment or
modification, or, alter­natively, that this Lease and all amendments and/or
modifications thereto have been properly executed and are in full force and
effect, (v) the current annual Basic Rent, the current monthly installments of
Basic Rent and the date on which LESSEE'S obligation to pay Basic Rent
commenced, (vi) the current monthly installment of Additional Rent for Taxes and
LESSOR'S Operating Expenses, (vii) the date to which Basic Rent and Additional
Rent have been paid, (viii) the amount of the security deposit, if any, (ix)
that all work to be done to the Demised Premises by LESSOR has been completed in
accordance with this Lease and have been accepted by LESSEE, except as
specifically provided in the estoppel certificate, (x) that no installment of
Basic Rent or Additional Rent has been paid more than thirty (30) days in
advance, (xi) that LESSEE is not in arrears in the payment of any Basic Rent or
Additional Rent, (xii) that, to the best of LESSEE'S knowledge, neither party to
this Lease is in default in the keeping, observance or performance of any
covenant, agreement, provision or condition contained in this Lease and no event
has occurred which, with the giving of notice or the passage of time, or both,
would result in a default by either party, except as specifically provided in
the estoppel certificate, (xiii) that LESSEE has no existing defenses, offsets,
liens, claims or credits against the Basic Rent or Additional Rent or against
enforcement of this Lease by LESSOR, (xiv) that LESSEE has not been granted any
options or rights of first refusal to extend the Term, to lease additional
space, to terminate this Lease before the Termination Date or to purchase the
Premises, except as specifically provided in this Lease, (xv) that LESSEE has
not received any notice of violation of Legal Requirements or Insurance
Requirements relating to the





-28-




--------------------------------------------------------------------------------

Demised Premises or to the Premises, (xvi) that LESSEE has not assigned this
Lease or sublet all or any portion of the Demised Premises, (xvii) that no
"hazardous substances" or "hazardous wastes" have been generated, manufactured,
refined, transported, treated, stored, handled, disposed or spilled on or about
the Demised Premises and (xviii) such other reasonable matters as the person or
entity requesting the Certificate may request. LESSEE hereby acknowledges and
agrees that such statement may be relied upon by any mortgagee, or any
prospective purchaser, lessee, sub­lessee, mortgagee or assignee of any
mortgage, of the Demised Premises or any part thereof. If LESSEE is unable to
certify as to any of the information provided above, LESSEE shall set forth the
reasons in the statement, in reasonable detail.




14.2. If LESSEE shall fail or otherwise refuse to exe­cute an estoppel
certificate in accordance with Section 14.1, then and upon such event, LESSEE
shall be deemed to have appointed LESSOR and LESSOR shall thereupon be regarded
as the irrevocable attorney-in-fact of LESSEE duly authorized to execute and
deliver the required certificate for and on behalf of LESSEE, but the exercise
of such power shall not be deemed a waiver of LESSEE'S default.




ARTICLE 15

ASSIGNMENT AND SUBLETTING




15.1. Except as otherwise expressly provided in this Article 15, LESSEE shall
not assign this Lease or the Demised Premises, by operation of law or otherwise,
without providing prior written notice to LESSOR.  Except as otherwise expressly
provided in this Article 15, LESSEE shall not sell,  transfer, hypothecate,
mortgage, encumber, grant concessions or licenses, sublet, or otherwise dispose
of any interest in this Lease or the Demised Premises, by operation of law or
otherwise, without the prior written consent of LESSOR. Any consent granted by
LESSOR in any instance shall not be construed to constitute a consent with
re­spect to any other instance or request. If the Demised Premises or any part
thereof should be sublet, used, or occupied by anyone other than LESSEE, or if
this Lease should be assigned by LESSEE, LESSOR shall have the right to collect
rent from the assignee, subtenant, user or occupant, but no such assignment,
subletting, use, occupancy or collection shall be deemed a waiver of any of
LESSOR'S rights under the provisions of this Section 15.1, a waiver of any of
LESSEE'S covenants contained in this Article 15, the acceptance of the assignee,
subtenant, user or occupant as tenant, or a release of LESSEE from further
performance by LESSEE of LESSEE'S obligations





-29-




--------------------------------------------------------------------------------

under the Lease.




15.2. If LESSEE shall desire to sublet the Demised Premises or to assign this
Lease, it shall first submit to LESSOR a written notice ("LESSEE'S Notice")
setting forth in reasonable detail:




(a)

the name and address of the proposed sublessee or assignee;




(b)

the terms and conditions of the proposed sublet­ting or assignment (including
the proposed commencement date of the sublease or the effective date of the
assignment, which shall be at least thirty (30) days after LESSEE'S Notice is
given);




(c)

the nature and character of the business of the proposed sublessee or assignee;




(d)

banking, financial, and other credit information relating to the proposed
sublessee or assignee, in reasonably suf­ficient detail, to enable LESSOR to
determine the proposed sublessee's or assignee's financial responsibility; and




(e)   in the case of a subletting, complete plans and specifications for any and
all work to be done in the Demised Premises to be sublet.




15.3. Within thirty (30) days after LESSOR'S receipt of LESSEE'S Notice, LESSOR
agrees that it shall notify LESSEE whether LESSOR (i) consents to the proposed
sublet or assignment, (ii) does not consent to the proposed sublet or
assignment, or (iii) elects to exercise its recapture right, as described in
Section 15.5. If LESSOR fails to so notify LESSEE within said thirty (30) day
period, LESSOR shall be deemed to have not consented to the proposed sublet or
assignment. In the event that LESSOR does not elect to exercise its right of
recapture, LESSOR agrees that it shall not unreasonably withhold its consent to
an assignment of the Lease or a sublease of all or a part of the Demised
Premises.




15.4. In addition to the foregoing requirements,

(a) no assignment or sublease shall be permitted if, at the effective date of
such assignment or sublease, LESSEE is in default under this Lease; and(b) no
assignment or sublease shall be permitted un­less LESSEE agrees, at the time of
the proposed assignment or sub­lease and in LESSEE'S Notice, to pay to





-30-




--------------------------------------------------------------------------------

LESSOR, immediately upon receipt thereof, all Net Rental Proceeds, of whatever
nature, payable by the prospective assignee or sublessee to LESSEE pursuant to
such assignment or sublease.




15.5. (a) LESSOR shall have the right, to be exercised by giving written notice
(the "Recapture Notice") to LESSEE within thirty (30) days after receipt of
LESSEE'S Notice, to recapture the space described in LESSEE'S Notice (the
"Recapture Space"). The Recapture Notice shall cancel and terminate this Lease
with respect to the Recapture Space as of the date stated in LESSEE'S Notice for
the commencement of the proposed assignment or sublease as fully and completely
as if that date had been herein definitively fixed as the Termination Date, and
LESSEE shall surrender possession of the Recapture Space as of such date.
Thereafter, the Basic Rent and Additional Rent shall be equitably adjusted based
upon the square footage of the Demised Premises then remaining, after deducting
the square footage attributable to the Recapture Space.




(b) In the event LESSOR elects to exercise its recapture right and the
Recaptured Space is less than the entire Demised Premises, then LESSOR, at its
sole expense, shall have the right to make any alterations to the Demised
Premises required, in LESSOR'S reasonable judgment, to make such Recaptured
Space a self-contained rental unit. LESSOR agrees to perform all such work, if
any, with as little inconvenience to LESSEE'S business as is reasonably
possible; provided, however, LESSOR shall not be required to perform such work
after LESSEE'S business hours or on weekends; and provided further, LESSOR shall
not be deemed guilty of an eviction, partial eviction, constructive eviction or
disturbance of LESSEE'S use or possession of the Demised Premises, and shall not
be liable to LESSEE for same.




15.6. In addition to the foregoing requirements, any sublease must contain the
following provisions:




(a)

the sublease shall be subject and subordinate to all of the terms and conditions
of this Lease;




(b)

at LESSOR'S option, in the event of cancellation or termination of this Lease
for any reason or the surrender of this Lease, whether voluntarily,
involuntarily, or by operation of law, prior to the expiration of such sublease,
including extensions and renewals of such sublease, the subtenant shall make
full and complete attornment to LESSOR for the balance of the term of the
sublease. The attornment shall be





-31-




--------------------------------------------------------------------------------

evidenced by an agreement in form and substance satisfactory to LESSOR which the
subtenant shall execute and deliver at any time within five (5) days after
request by LESSOR or its successors and assigns;




(c)

the term of the sublease shall not extend beyond a date which is one day prior
to the Termination Date;




(d)

no subtenant shall be permitted to further sublet all or any portion of the
subleased space or to assign its sublease without LESSOR'S prior written
consent; and




(e)

the subtenant shall waive the provisions of any law now or subsequently in
effect which may give the subtenant any right of election to terminate the
sublease or to surrender possession of the space subleased in the event that any
proceeding is brought by LESSOR to terminate this Lease.




15.7. Each of the following events shall be deemed to constitute an assignment
of this Lease and each shall require the prior written consent of LESSOR:




(a)

any assignment or transfer of this Lease by oper­ation of law; or




(b)

any hypothecation, pledge, or collateral assign­ment of this Lease; or




(c)

any involuntary assignment or transfer of this Lease in connection with
bankruptcy, insolvency, receivership, or similar proceeding; or




(d)

any assignment, transfer, disposition, sale or acquisition of a controlling
interest in LESSEE to or by any per­son, entity, or group of related persons or
affiliated entities, whether in a single transaction or in a series of related
or un­related transactions; or




(e)

any issuance of an interest or interests in LESSEE (whether stock, partnership
interests, or otherwise) to any person, entity, or group of related persons or
affiliated entities, whether in a single transaction or in a series of related
or unrelated transactions, which results in such person, entity, or group
holding a controlling interest in LESSEE. For purposes of the immediately
foregoing, a "controlling interest" of LESSEE shall mean 50% or more of the
aggregate issued and outstanding equitable interests (whether stock, partnership





-32-




--------------------------------------------------------------------------------

interests, or otherwise) of LESSEE. The transfer of the outstanding capital
stock of any corporate tenant shall not be deemed an assignment of this Lease if
such transfer shall be effected by the sale of stock through the
"over-the-counter-market" or through any recognized stock exchange.




15.8. It is a further condition to the effectiveness of any assignment otherwise
complying with this Article 15 that the assignee execute, acknowledge, and
deliver to LESSOR an agreement in form and substance satisfactory to LESSOR
whereby the assignee assumes all of the obligations of LESSEE under this Lease
and agrees that the provisions of this Article 15 shall continue to be binding
upon it with respect to all future assignments and deemed assignments of this
Lease.




15.9. No assignment of this Lease nor any sublease of all or any portion of the
Demised Premises shall release or dis­charge LESSEE from any liability, whether
past, present, or future, under this Lease and LESSEE shall continue to remain
primarily liable under this Lease.




15.10. LESSEE shall be responsible for obtaining all permits and approvals
required by any governmental or quasi-governmental agency in connection with any
assignment of this Lease or any subletting of the Demised Premises, and LESSEE
shall deliver copies of these documents to LESSOR prior to the commencement of
any work, if work is to be done. LESSEE is also responsible for and is required
to reimburse LESSOR for all fees, costs and expenses, including, but not limited
to, reasonable attorneys' fees and disbursements; which LESSOR incurs in
reviewing any proposed assignment of this Lease, any proposed sublease of the
Demised Premises, and any permits, approvals, and applications for construction
within the Demised Premises.




15.11. If LESSOR consents to any proposed assignment or sublease and LESSEE
fails to consummate the assignment or sublease to which LESSOR consented within
ninety (90) days after the giving of such consent, LESSEE shall be required
again to comply with all of the provisions and conditions of this Article 15
before assigning this Lease or subletting the Demised Premises. If LESSEE
consummates the assignment or sublease to which LESSOR consented within said
ninety (90) day period, LESSEE agrees that it shall deliver to LESSOR a fully
executed, duplicate original counterpart of the assignment or sublease agreement
within ten (10) days of the date of execution of such item.





-33-




--------------------------------------------------------------------------------

15.12. LESSEE agrees that under no circumstances shall LESSOR be liable in
damages or subject to liability by reason of LESSOR'S failure or refusal to
grant its consent to any proposed assignment of this Lease or subletting of the
Demised Premises.




15.13. If LESSOR withholds its consent of any proposed assignment or sublease,
LESSEE shall defend, indemnify, and hold LESSOR harmless from and reimburse
LESSOR for all liability, damages, costs, fees, expenses, penalties, and charges
(including, but not limited to, reasonable attorneys' fees and disbursements)
arising out of any claims that may be made against LESSOR by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sub­lease.




15.14. (a) Notwithstanding anything to the contrary contained in this Lease, in
the event that this Lease is assigned to any person or entity pursuant to the
provisions of the Bank­ruptcy Code, any and all monies or other consideration
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to LESSOR, shall be and remain the exclusive property of
LESSOR and shall not constitute property of LESSEE or of the estate of LESSEE
within the meaning of the Bankruptcy Code. Any and all monies or other
consideration constituting LESSOR'S property under the preceding sentence not
paid or delivered to LESSOR shall be held in trust for the benefit of LESSOR and
be promptly paid to or turned over to LESSOR.




(b)  If LESSEE proposes to assign this Lease pursuant to the provisions of the
Bankruptcy Code to any person or entity who shall have made a bona fide offer to
accept an assignment of this Lease on terms acceptable to LESSEE, then notice of
such proposed assignment setting forth (i) the name and address of such person
or entity, (ii) all of the terms and conditions of such offer and (iii) the
adequate assurance to be provided by LESSEE to assure such person's or entity's
future performance under this Lease, including, without limitation, the
assurance referred to in Section 365(b)(3) of the Bankruptcy Code, or any such
successor or substitute legislation or rule thereto, shall be given to LESSOR by
LESSEE no later than twenty (20) days after receipt by LESSEE, but in any event
no later than ten (10) days prior to the date that LESSEE shall make application
to a court of competent jurisdiction for authority and approval to enter into
such assignment and assumption. LESSOR shall thereupon have the prior right and
option, to be exercised by notice to LESSEE given at any time prior to the





-34-




--------------------------------------------------------------------------------

effective date of such proposed assignment, to accept an assignment of this
Lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such person for the assignment of this Lease. Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed without further act or deed to have assumed
all of the obligations arising under this Lease on or after the date of such
assignment. Any such assignee shall, upon demand, execute and deliver to LESSOR
an instrument confirming such assumption.

ARTICLE 16

CASUALTY




16.1. If there is any damage to or destruction of the Demised Premises, LESSEE
shall promptly give notice thereof to LESSOR, describing the nature and extent
thereof.




16.2. If the Demised Premises are damaged, but are not thereby rendered
partially or wholly untenantable, and this Lease is not terminated pursuant to
Section 16.4, 16.5 or 16.6 hereof, LESSOR shall, at its own expense, cause
Restoration to be completed as soon as reasonably practicable but in no event
later than ninety (90) days from the occurrence, subject to any Excusable
Delays, and the Basic Rent and Additional Rent shall not abate.




16.3. If the Demised Premises are damaged or destroyed and are rendered
partially or wholly untenantable, and this Lease is not terminated pursuant to
Section 16.4, 16.5 or 16.6 hereof, LESSOR shall, at its own expense, cause
Restoration to be completed as soon as reasonably practicable but in no event
later than one hundred eighty (180) days from the occurrence, subject to any
Excusable Delays, and the Basic Rent and Additional Rent shall be equitably
abated.




16.4. If, in the sole opinion of LESSOR, the Building is damaged or destroyed
and the total cost of Restoration shall amount to twenty percent (20%) or more
of the full insurable value of the Building, LESSOR, in lieu of Restoration, may
elect to terminate this Lease, provided that notice of such termination shall be
sent to LESSEE within sixty (60) days after the occurrence of such casualty. If
LESSOR exercises its right to terminate this Lease, this Lease shall cease,
terminate and expire, and all Basic Rent and Additional Rent shall be prorated,
as of the date of such damage or destruction.




16.5. If the Building is damaged or destroyed and, in the sole opinion of
LESSOR, more than one hundred eighty (180) days





-35-




--------------------------------------------------------------------------------

are necessary to complete Restoration, or if during the final year of the Term
the Demised Premises are damaged or destroyed and rendered partially or wholly
untenantable, then in either case LESSOR may elect to terminate this Lease
provided notice of such termination shall be sent to LESSEE within sixty (60)
days after the occurrence of such casualty. If LESSOR exercises its right to
terminate this Lease, this Lease shall cease, terminate and expire, and all
Basic Rent and Additional Rent shall be prorated, as of the date of such damage
or destruction.




16.6. LESSOR shall not be required to expend for Re­storation an amount in
excess of the Net Award received by it. In the event the Net Award is not
adequate or the holder of an Underlying Encumbrance elects to retain the Net
Award, LESSOR shall have the right to terminate this Lease provided notice of
such termination shall be sent to LESSEE within sixty (60) days after the amount
of such Net Award is ascertained, or after the date on which the holder of the
Underlying Encumbrance notifies LESSOR that it has elected to retain the Net
Award, whichever the case may be. If LESSOR exercises its right to terminate
this Lease, this Lease shall cease, terminate and expire, and all Basic Rent and
Additional Rent shall be prorated, as of the date of such damage or destruction.




ARTICLE 17

CONDEMNATION




17.1. LESSEE hereby irrevocably assigns to LESSOR any award or payment to which
LESSEE becomes entitled by reason of any Taking of all or any part of the
Demised Premises, whether the same shall be paid or payable in respect of
LESSEE'S leasehold interest hereunder or otherwise, except that LESSEE shall be
entitled to any award or payment for the Taking of LESSEE'S trade fixtures or
personal property or for loss of business, relocation or moving expenses
provided the amount of the Net Award payable to LESSOR with respect to the fee
interest is not diminished. All amounts payable pursuant to any agreement with
any condemning authority which have been made in settlement of or under threat
of any condemnation or other eminent domain proceeding shall be deemed to be an
award made in such proceeding. LESSEE agrees that this Lease shall control the
rights of LESSOR and LESSEE in any Net Award and any contrary provision of any
present or future law is hereby waived.




17.2. In the event of a Taking of the whole of the De­mised Premises, then the
Term shall cease and terminate as of the date when possession is taken by the
condemning authority





-36-




--------------------------------------------------------------------------------

and all Basic Rent and Additional Rent shall be paid up to that date.




17.3. In the event of a Taking of thirty (30%) percent or more of the Demised
Premises, then, if LESSEE shall determine in good faith and certify to LESSOR
that because of such Taking, continuance of its business at the Demised Premises
would be uneconomical, LESSEE may at any time either prior to or within a period
of sixty (60) days after the date when possession of such premises shall be
required by the condemning authority, elect to terminate this Lease. In the
event that LESSEE shall fail to exercise any such option to terminate this
Lease, or in the event of a Taking of the Demised Premises under circumstances
under which LESSEE will have no such option, then, and in either of such events,
LESSOR shall, subject to the provisions of Section 17.4. cause Restoration to be
completed as soon as reasonably practicable, but in no case later than ninety
(90) days after the date the condemning authority takes possession of such
portion of the Demised Premises, subject to any Excusable Delays, and the Basic
Rent and Additional Rent thereafter payable during the Term shall be equitably
prorated based upon the square foot area of the Demised Premises and/or of the
Building actually taken.




17.4. If (a) the Net Award is inadequate to complete Restoration of the Demised
Premises, or (b) in the case of a Taking of thirty (30%) percent or more of the
Demised Premises, LESSEE has not elected to terminate this Lease pursuant to
Section 17.3 hereof, then LESSOR may elect either to complete such Restoration
or terminate this Lease by giving notice to LESSEE within sixty (60) days after
(x) the amount of the Net Award is ascertained or (y) the expiration of the
sixty (60) day period within which LESSEE may terminate this Lease (as described
in Section 17.3 hereof), whichever the case may be. In such event, all Basic
Rent and Additional Rent shall be apportioned as of the date the condemning
authority actually takes possession of the Demised Premises.




ARTICLE 18

EVENTS OF DEFAULT




18.1. Any of the following occurrences, conditions or acts shall constitute an
"Event of Default" under this Lease:





-37-




--------------------------------------------------------------------------------

(a)

If LESSEE shall default in making payment when due of any Basic Rent, Additional
Rent or other amount payable by LESSEE hereunder, and such default shall
continue for ten (10) days; or




(b)

if LESSEE shall fail to take actual occupancy of the Demised Premises within
thirty (30) days after the Commencement Date or shall thereafter vacate the
Demised Premises for a period in excess of thirty (30) days; or




(c)

if the Demised Premises shall be abandoned by LESSEE for a period of thirty (30)
consecutive days; or




(d)

if LESSEE shall file a petition in bankruptcy pursuant to the Bankruptcy Code or
under any similar federal or state law, or shall be adjudicated a bankrupt or
become insolvent, or shall commit any act of bankruptcy as defined in any such
law, or shall take any action in furtherance of any of the foregoing; or




(e)

if a petition or answer shall be filed proposing the adjudication of LESSEE as a
bankrupt pursuant to the Bankruptcy Code or any similar federal or state law,
and (i) LESSEE shall consent to the filing thereof, or (ii) such petition or
answer shall not be discharged or denied within sixty (60) days after the filing
thereof; or




(f)

if a receiver, trustee or liquidator (or other similar official) of LESSEE or of
all or substantially all of its business or assets or of the estate or interest
of LESSEE in the Demised Premises shall be appointed and shall not be discharged
within sixty (60) days thereafter or if LESSEE shall consent to or acquiesce in
such appointment; or




(g)

if the estate or interest of LESSEE in the De­mised Premises shall be levied
upon or attached in any proceeding and such process shall not be vacated or
discharged within sixty (60) days after such levy or attachment; or




(h)

if LESSEE shall use or suffer or permit the use of the Demised Premises or any
part thereof for any purpose other than expressly specified in Section 7.1; or




(i)

if LESSEE fails to discharge any Lien within the time period set forth in
Article 11; or





-38-




--------------------------------------------------------------------------------

(j)

if LESSEE fails to maintain the insurance re­quired pursuant to Article 13, or
LESSEE fails to deliver to LESSOR the insurance certificates required by Article
13 within the time periods set forth in Section 13.3; or




(k)

if LESSEE fails to deliver to LESSOR the estoppel certificate required by
Article 14 within the time period set forth therein; or




(l)

if LESSEE assigns this Lease or sublets all or any portion of the Demised
Premises without complying with all the provisions of Article 15; or




(m)

if LESSEE fails to deliver to LESSOR the subor­dination agreement required by
Section 22.1 within the time period set forth therein; or




(n)

if LESSEE fails to comply with any Legal or In­surance Requirement, and such
failure continues for a period of ten (10) days after LESSOR shall have given
notice to LESSEE specifying such default and demanding that the same be cured;
or




(o)

if LESSEE shall default in the observance or per­formance of any provision of
this Lease other than those provisions contemplated by clause (i) through (n),
inclusive, of this Section 18.1, and such default shall continue for thirty (30)
days after LESSOR shall have given notice to LESSEE specifying such default and
demanding that the same be cured (unless such default cannot be cured by the
payment of money and cannot with due diligence be wholly cured within such
period of thirty (30) days, in which case LESSEE shall have such longer period
as shall be necessary to cure the default, so long as LESSEE begins promptly to
cure the same within such thirty (30) day period, prosecutes the cure to
completion with due diligence and advises LESSOR from time to time, upon
LESSOR'S request, of the actions which LESSEE is taking and the progress being
made).




ARTICLE 19

CONDITIONAL LIMITATIONS; REMEDIES




19.1. This Lease and the Term and estate hereby granted are subject to the
limitation that whenever an Event of Default shall have happened and be
continuing, LESSOR shall have the right, at its election, then or thereafter
while any such Event of Default shall continue and notwithstanding the fact that
LESSOR may have some other remedy hereunder or at law or in equity, to give
LESSEE written notice of LESSOR'S intention to





-39-




--------------------------------------------------------------------------------

terminate this Lease on a date specified in such notice, which date shall be not
less than ten (10) days after the giving of such notice, and upon the date so
specified, this Lease and the estate hereby granted shall expire and terminate
with the same force and effect as if the date specified in such notice were the
date hereinbefore fixed for the expiration of this Lease, and all right of
LESSEE hereunder shall expire and terminate, and LESSEE shall be liable as
hereinafter in this Article 19 provided. If any such notice is given, LESSOR
shall have, on such date so specified, the right of re-entry and possession of
the Demised Premises and the right to remove all persons and property therefrom
and to store such property in a warehouse or elsewhere at the risk and expense,
and for the account, of LESSEE. Should LESSOR elect to re-enter as herein
provided or should LESSOR take possession pursuant to legal proceedings or
pursuant to any notice provided for by law, LESSOR may from time to time re-let
the Demised Premises or any part thereof for such term or terms and at such
rental or rentals and upon such terms and conditions as LESSOR may deem
advisable, with the right to make alterations in and repairs to the Demised
Pre­mises.




19.2. In the event of any termination of this Lease as in this Article 19
provided or as required or permitted by law, LESSEE shall forthwith quit and
surrender the Demised Premises to LESSOR, and LESSOR may, without further
notice, enter upon, re­enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same as if this Lease had not been made, and in any such event LESSEE and no
person claiming through or under LESSEE by virtue of any law or an order of any
court shall be entitled to possession or to remain in possession of the Demised
Premises but shall forthwith quit and surrender the Demised Premises, and LESSOR
at its option shall forthwith, notwithstanding any other provision of this
Lease, be entitled to recover from LESSEE, as and for liquidated damages, the
sum of:




(a)

all Basic Rent, Additional Rent and other amounts payable by LESSEE hereunder
then due or accrued and unpaid, and




(b)

for loss of the bargain, an amount equal to the aggregate of all unpaid Basic
Rent and Additional Rent which would have been payable if this Lease had not
been terminated prior to the end of the Term then in effect, discounted to its
then present value in accordance with accepted financial practice using a rate
equal to six percent (6%) per annum; and




(c)

all other damages and expenses (including at­





-40-




--------------------------------------------------------------------------------

torneys' fees and expenses), which LESSOR shall have sustained by reason of the
breach of any provision of this Lease.




19.3. Nothing herein contained shall limit or prejudice the right of LESSOR, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bank­ruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law whether such amount shall be greater or
less than the excess referred to above.




19.4. In the event that LESSEE should abandon the Demised Premises, LESSOR may,
at its option and for so long as LESSOR does not terminate LESSEE'S right to
possession of the Demised Premises, enforce all of its rights and remedies under
this Lease, including the right to recover all Basic Rent, Additional Rent and
other payments as they become due hereunder. Additionally, LESSOR shall be
entitled to recover from LESSEE all costs of maintenance and preservation of the
Demised Premises, and all costs, including attorneys' and receiver's fees,
incurred in connection with the appointment of or performance by a receiver to
protect the Demised Premises and LESSOR'S interest under this Lease.




19.5. Nothing herein shall be deemed to affect the right of LESSOR to
indemnification pursuant to Section 8.1 of this Lease.




19.6. At the request of LESSOR upon the occurrence of an Event of Default,
LESSEE will quit and surrender the Demised Premises to LESSOR or its agents, and
LESSOR may without further notice enter upon, re-enter and repossess the Demised
Premises by summary proceedings, ejectment or otherwise. The words "enter",
"re-enter", and "re-entry" are not restricted to their technical legal meanings.




19.7. If LESSEE shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that LESSEE was in default, LESSEE shall
pay to LESSOR all fees, costs and other expenses which may become payable as a
result thereof or in connection therewith, including attorneys' fees and
expenses.




19.8. If LESSEE shall default in the keeping,





-41-




--------------------------------------------------------------------------------

observ­ance or performance of any covenant, agreement, term, provision or
condition herein contained, LESSOR, without thereby waiving such default, may
perform the same for the account and at the expense of LESSEE (a) immediately or
at any time thereafter and without notice in the case of emergency or in case
such default will result in a violation of any Legal or Insurance Requirement,
or in the imposition of any Lien against all or any portion of the Premises and
(b) in any other case if such default continues after thirty (30) days from the
date of the giving by LESSOR to LESSEE of notice of LESSOR'S intention so to
perform the same. All costs and expenses incurred by LESSOR in connection with
any such performance by it for the account of LESSEE and also all costs and
expenses, including attorneys' fees and disbursements incurred by LESSOR in any
action or proceeding (including any summary dispossess proceeding) brought by
LESSOR to enforce any obligation of LESSEE under this Lease and/or right of
LESSOR in or to the Demised Premises, shall be paid by LESSEE to LESSOR upon
demand.




19.9. Except as otherwise provided in this Article 19, no right or remedy herein
conferred upon or reserved to LESSOR is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing. No waiver by LESSOR of any provision of this Lease shall be
deemed to have been made unless expressly so made in writing. LESSOR shall be
entitled, to the extent permitted by law, to injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to a decree compelling observance or performance of any provision of this
Lease, or to any other legal or equitable remedy.




ARTICLE 20

RIGHT OF ENTRY; RESERVATION OF EASEMENTS




20.1. LESSOR and LESSOR'S agents and representatives shall have the right to
enter into or upon the Demised Premises, or any part thereof, at all reasonable
hours for the following pur­poses: (1) examining the Demised Premises; (2)
making such repairs or alterations therein as may be necessary in LESSOR'S sole
judgment for the safety and preservation of the Building or the Demised
Premises; (3) erecting, maintaining, repairing or replacing wires, cables,
ducts, pipes, conduits, vents or plumbing equipment running in, to or through
the Demised Premises; (4) showing the Demised Premises to prospective new
tenants during the last twelve (12) months of the Term; or (5)





-42-




--------------------------------------------------------------------------------

showing the Demised Premises during the Term to any mortgagees or prospective
purchasers of the Premises. LESSOR shall give LESSEE three (3) business days
prior written notice before commencing any non-emergency repair or alteration.




20.2. LESSOR may enter upon the Demised Premises at any time in case of
emergency without prior notice to LESSEE.




20.3. LESSOR, in exercising any of its rights under this Article 20, shall not
be deemed guilty of an eviction, partial eviction, constructive eviction or
disturbance of LESSEE'S use or possession of the Demised Premises and shall not
be liable to LESSEE for same.




20.4. All work performed by or on behalf of LESSOR in or on the Demised Premises
pursuant to this Article 20 shall be performed with as little inconvenience to
LESSEE'S business as is reasonably possible.




20.5. LESSEE shall not change any locks or install any additional locks on doors
entering into the Demised Premises with­out the consent of LESSOR and, if any
change is made, a copy of any such lock key shall be given to LESSOR. If in an
emergency LESSOR is unable to gain entry to the Demised Premises by unlocking
entry doors thereto, LESSOR may force or otherwise enter the Demised Premises,
without liability to LESSEE for any damage resulting directly or indirectly
therefrom. LESSEE shall be responsible for all damages created or caused by its
failure to give LESSOR a copy of any key to any lock installed by LESSEE
controlling entry to the Demised Premises.




20.6. LESSOR reserves the right to make changes, alter­ations, additions,
improvements, repairs or replacements in or to the Premises, the Building
(including the Demised Premises) and the fixtures and equipment thereof from
time to time as LESSOR may reasonably deem necessary or desirable; provided,
however, that there be no unreasonable obstruction of the means of access to the
Demised Premises or unreasonable interference with LESSEE'S use of the Demised
Premises and the usable square foot area of the Demised Premises is not
unreasonably affected thereby. Nothing contained in this Article shall be deemed
to relieve LESSEE of any duty, obligation or liability of LESSEE with respect to
making any repair, replacement or improvement or complying with any law, order
or requirement of any governmental authority.





-43-




--------------------------------------------------------------------------------

ARTICLE 21

ACCORD AND SATISFACTION




The receipt by LESSOR of any installment of Basic Rent or of any Additional Rent
with knowledge of a default by LESSEE under the terms and conditions of this
Lease shall not be deemed a waiver of such default. No payment by LESSEE or
receipt by LESSOR of a lesser amount than the rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent, nor shall
any endorsement or statement on any check or any letter ac­companying any check
or payment as rent be deemed an accord and satisfaction, and LESSOR may accept
such check or payment without prejudice to LESSOR'S right to recover the balance
of such rent or pursue any other remedy in this Lease provided.

ARTICLE 22

SUBORDINATION




22.1. This Lease and the term and estate hereby granted are and shall be subject
and subordinate to the lien of each mort­gage which may now or at any time
hereafter affect all or any portion of the Premises or LESSOR'S interest therein
and to all ground leases which may now or at any time hereafter affect all or
any portion of the Premises (any such mortgage or ground lease being herein
called an "Underlying Encumbrance"). The foregoing provisions for the
subordination of this Lease and the term and estate hereby granted to an
Underlying Encumbrance shall be self-operative and no further instrument shall
be required to effect any such subordination; provided, however, at any time and
from time to time, upon not less than ten (10) days' prior notice by LESSOR,
LESSEE shall execute, acknowledge and deliver to LESSOR any and all reasonable
instruments that may be necessary or proper to effect such subordination or to
confirm or evidence the same.




22.2. If all or any portion of LESSOR'S estate in the Premises shall be sold or
conveyed to any person, firm or corpo­ration upon the exercise of any remedy
provided for in any mortgage or by law or equity, such person, firm or
corporation and each person, firm or corporation thereafter succeeding to its
interest in the Premises (a) shall not be liable for any act or omission of
LESSOR under this Lease occurring prior to such sale or conveyance, (b) shall
not be subject to any offset, defense or counterclaim accruing prior to such
sale or conveyance, (c) shall not be bound by any payment prior to such sale or
conveyance of Basic Rent, Additional Rent or other payments for more than one
month in ad­vance (except prepayments in the nature





-44-




--------------------------------------------------------------------------------

of security for the performance by LESSEE of its obligations hereunder), and (d)
shall be liable for the keeping, observance and performance of the other
covenants, agreements, terms, provisions and conditions to be kept, observed and
performed by LESSOR under this Lease only during the period such person, firm or
corporation shall hold such interest.




22.3. In the event of an act or omission by LESSOR which would give LESSEE the
right to terminate this Lease or to claim a partial or total eviction, LESSEE
will not exercise any such right until it has given written notice of such act
or omis­sion, or, in the case of the Demised Premises or any part thereof
becoming untenantable as the result of damage from fire or other casualty,
written notice of the occurrence of such damage, to the holder of any Underlying
Encumbrance whose name and address shall previously have been furnished to
LESSEE in writing, by delivering such notice of such act, omission or damage
addressed to such holder at said address or if such holder hereafter furnishes
another address to LESSEE in writing at the last address of such holder so
furnished to LESSEE, and, unless otherwise provided herein, until a reasonable
period for remedying such act, omission or damage shall have elapsed following
such giving of such notice, provided any such holder, with reasonable diligence,
shall, following the giving of such notice, have commenced and continued to
remedy such act, omission or damage or to cause the same to be remedied.




22.4. If, in connection with obtaining financing for the Premises or refinancing
any mortgage encumbering the Premises, the prospective lender requests
reasonable modifications to this Lease as a condition precedent to such
financing or refinancing, then LESSEE hereby covenants and agrees not to
unreasonably withhold, delay or condition its consent to such modifications,
provided such modifications do not increase the Basic Rent or Additional Rent,
do not reduce the length of the Term, do not materially and adversely affect the
leasehold interest created by this Lease and do not materially and adversely
affect the manner in which LESSEE'S operations are conducted at the Demised
Premises.




ARTICLE 23

LESSEE'S REMOVAL




23.1. Upon the expiration or earlier termination of this Lease, LESSEE shall
surrender the Demised Premises to LESSOR in the condition same is required to be
maintained under





-45-




--------------------------------------------------------------------------------

Article 7 of this Lease and broom clean. Any personal property which shall
remain in any part of the Demised Premises after the expiration or earlier
termination of this Lease shall be deemed to have been abandoned, and either may
be retained by LESSOR as its property or may be disposed of in such manner as
LESSOR may see fit; provided, however, that, notwithstanding the foregoing,
LESSEE will, upon request of LESSOR made not later than thirty (30) days after
the expiration or earlier termination of this Lease, promptly remove from the
Demised Premises any such personal property.




23.2. If, at any time during the last three (3) months of the Term, LESSEE shall
not occupy any part of the Demised Premises in connection with the conduct of
its business, LESSOR may elect, at its option, to enter such part of the Demised
Premises to alter and/or redecorate such part of the Demised Premises, and
LESSEE hereby irrevocably grants to LESSOR a license to enter such part of the
Demised Premises in connection with such alterations and/or redecorations.
LESSOR'S exercise of such right shall not relieve LESSEE from any of its
obligation under this Lease.




23.3. If LESSEE holds over possession of the Demised Premises beyond the
Termination Date, such holding over shall not be deemed to extend the Term or
renew this Lease but such holding over shall continue upon the terms, covenants
and conditions of this Lease except that LESSEE agrees that the charge for use
and occupancy of the Demised Premises for each calendar month or por­tion
thereof that LESSEE holds over (even if such part shall be one day) shall be a
liquidated sum equal to one-twelfth (1/12th) of one and one-half (1.5) times the
Basic Rent and Additional Rent required to be paid by LESSEE during the calendar
year preceding the Termination Date. The parties recognize and agree that the
damage to LESSOR resulting from any failure by LESSEE to timely surrender
possession of the Demised Premises will be extremely substantial, will exceed
the amount of the monthly Basic Rent and Additional Rent payable hereunder and
will be impossible to accurately measure. If the Demised Premises are not
surrendered upon the expiration of this Lease, LESSEE shall indemnify, defend
and hold harmless LESSOR against any and all losses and liabilities resulting
therefrom, including, without limitation, any claims made by any succeeding
tenant founded upon such delay. Nothing contained in this Lease shall be
construed as a consent by LESSOR to the occupancy or possession by LESSEE of the
Demised Premises beyond the Termination Date, and LESSOR, upon said Termination
Date, shall be entitled to the benefit of all legal remedies that now may be





-46-




--------------------------------------------------------------------------------

in force or may be hereafter enacted relating to the immediate repossession of
the Demised Premises. The provisions of this Article shall survive the
expiration or sooner termination of this Lease.

ARTICLE 24

BROKERS




LESSEE and LESSOR each represents to the other that no real estate broker or
sales representative participated in this transaction or has any interest
herein. LESSEE and LESSOR each agrees to indemnify and hold harmless the other
and their respective directors, officers, employees and partners, from and
against any threatened or asserted claims, liabilities, losses or judgments
(including reasonable attorneys' fees and disbursements) by any broker or sales
representative other than as named above arising out of or in connection with
this Lease. The provisions of this Article shall survive the expiration or
sooner termination of this Lease.




ARTICLE 25

NOTICES




All notices, demands, requests, consents, approv­als, offers, statements and
other instruments or communications re­quired or permitted to be given hereunder
shall be in writing, shall be either hand delivered by respectable priority
overnight delivery service, or mailed by first class registered or certified
mail, postage prepaid, addressed to the address for such party set forth above,
or to such other address as either party shall designate to the other in
writing, and shall be deemed to have been given when delivered, or three (3)
days after being mailed. Notwithstanding the foregoing, any notice changing the
address of a party shall not be deemed given until received by the party to whom
it was addressed.




ARTICLE 26

NATURE OF LESSOR'S OBLIGATIONS




Anything in the Lease to the contrary notwithstanding, no recourse or relief
shall be had under any rule of law, statute or constitution or by any
enforcement of any assessments or penal­ties, or otherwise or based on or in
respect of this Lease (whether by breach of any obligation, monetary or
non-monetary), against LESSOR, it being expressly understood that all
obligations of LESSOR under or relating to this Lease are solely obligations
payable out of the Premises and are compensable solely therefrom. It is
expressly understood that





-47-




--------------------------------------------------------------------------------

all such liability is and is being expressly waived and released as a condition
of and as a condition for the execution of this Lease, and LESSEE expressly
waives and releases all such liability as a condition of, and as a consideration
for, the execution of this Lease by LESSOR.




ARTICLE 27

SECURITY DEPOSIT




27.1. (a) Concurrently with the execution of this Lease, LESSEE shall deposit
with LESSOR an additional sum of $12,000 together with payment of $5,306,
received and acknowledged by LESSOR for a total sum of $17,306 the same to be
held by LESSOR as security for the full and faithful performance by LESSEE of
the terms and conditions by it to be observed and performed hereunder. If any
Basic Rent, Additional Rent or other sum payable by LESSEE to LESSOR becomes
overdue and remains unpaid, or should LESSOR make any payments on behalf of
LESSEE, or should LESSEE fail to perform any of the terms and con­ditions of
this Lease, then LESSOR, at its option, and without prejudice to any other
remedy which LESSOR may have on account thereof, shall appropriate and apply
said deposit, or so much thereof as may be required to compensate or reimburse
LESSOR, as the case may be, toward the payment of Basic Rent, Additional Rent or
other such sum payable hereunder, or loss or damage sustained by LESSOR due to
the breach or failure to perform on the part of LESSEE, and upon demand, LESSEE
shall restore such security to the original sum deposited.




(b)

LESSEE hereby agrees that the security deposit shall equal $17,306 at all times
during the Term, and LESSEE agrees to deposit with LESSOR such additional sum as
may be required to satisfy such requirement within thirty (30) days after any
increase in the Basic Rent.




27.2. Conditioned upon the full compliance by LESSEE of all of the terms of this
Lease, and the prompt payment of all sums due hereunder, as and when they fall
due, said deposit shall be returned in full to LESSEE within thirty (30) days
after the end of the Term.




27.3. In the event of bankruptcy or other debtor-creditor proceeding against
LESSEE, such security deposit shall be deemed to be applied first to the payment
of rent and other charges due LESSOR for all periods prior to filing of such
proceedings.





-48-




--------------------------------------------------------------------------------

27.4. In the event of any transfer of title to the Premises, or any assignment
of LESSOR'S interest under this Lease, LESSOR shall have the right to transfer
the security deposit to said transferee or assignee and, provided that the
transferee or assignee assumes in writing the obligations of LESSOR under this
Lease, LESSOR shall thereupon be released by LESSEE from all liability for the
return of such security deposit. In such event, LESSEE agrees to look to the new
lessor for the return of the security deposit. It is hereby agreed that the
provisions of this Section shall apply to every transfer or assignment made of
the security deposit to a new lessor.




ARTICLE 28

RULES AND REGULATIONS




LESSOR shall have the right to adopt at any time during the Term such rules and
regulations with respect to the Premises as it deems reasonably necessary for
the safety, care and cleanliness of the Premises, the preservation of good order
therein and the general convenience of all the tenants, and LESSEE and LESSEE'S
Visitors shall comply with such rules and regulations after twenty (20) days'
written notice thereof from LESSOR (such rules and regulations, as the same may
be amended pursuant to this Section, are collectively referred to as the "Rules
and Regulations"). LESSOR may make, at its sole discretion, reasonable
amendments thereto from time to time, and LESSEE and LESSEE'S Visitors shall
comply with such amended Rules and Regulations after twenty (20) days' written
notice thereof from LESSOR. All Rules and Regulations shall apply to all tenants
occupying space within the Building, and will not materially interfere with the
use and enjoyment of the Demised Premises by LESSEE. In the event there is a
conflict between the provisions of this Lease and the Rules and Regulations, the
provisions of this Lease shall govern.




ARTICLE 29

MISCELLANEOUS PROVISIONS




29.1. This Lease may not be amended, modified or termi­nated, nor may any
obligation hereunder be waived, orally, and no such amendment, modification,
termination or waiver, shall be effective unless in writing and signed by the
party against whom enforcement thereof is sought. No waiver by LESSOR of any
obli­gation of LESSEE hereunder shall be deemed to constitute a waiver of the
future performance of such obligation by LESSEE. If any provision of this Lease
or any application thereof shall be invalid or unenforceable, the remainder of
this





-49-




--------------------------------------------------------------------------------

Lease and any other appli­cation of such provision shall not be affected
thereby. This Lease shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
except as provided in Article 15. Upon due performance of the covenants and
agreements to be performed by LESSEE under this Lease, LESSOR covenants that
LESSEE shall and may at all times peaceably and quietly have, hold and enjoy the
Demised Premises during the Term. The table of contents and the article headings
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. Schedules A and B annexed hereto are incorporated into this
Lease. This Lease will be si­multaneously executed in several counterparts, each
of which when so executed and delivered, shall constitute an original, fully
enforceable counterpart for all purposes. This Lease shall be governed by and
construed in accordance with the laws of the State of New Jersey.




29.2. No act or thing done by LESSOR or LESSOR'S agents during the Term shall be
deemed an acceptance of a surrender of the Demised Premises, and no agreement to
accept such surrender shall be valid unless in writing and signed by LESSOR. No
employee of LESSOR or LESSOR'S agents shall have any authority to accept the
keys to the Demised Premises prior to the Termination Date and the delivery of
keys to any employee of LESSOR or LESSOR'S agents shall not operate as an
acceptance of a termination of this Lease or an acceptance of a surrender of the
Demised Premises.




29.3. LESSOR'S failure during the Term to prepare and deliver any of the
statements, notices or bills set forth in this Lease shall not in any way cause
LESSOR to forfeit or surrender its rights to collect any amount that may have
become due and owing to it during the Term.




29.4. The submission of this Lease to LESSEE for exam­ination does not
constitute an offer to lease the Demised Premises on the terms set forth herein,
and this Lease shall become effective as a lease agreement only upon the
execution and delivery of this Lease by LESSOR and LESSEE.




29.5.

(a) LESSOR hereby reserves the right to relocate the portion of the Demised
Premises which is warehouse space to other warehouse space of comparable size
within the first floor of Building (the "New Space") at any time during the
Term. If LESSOR elects to relocate LESSEE, LESSOR agrees to (i) reimburse LESSEE
for all reasonable expenses incurred by LESSEE in





-50-




--------------------------------------------------------------------------------

connection with its move to the New Space within ten (10) business days after
receipt of a reasonably detailed statement describing each expense.




(b)

LESSEE agrees to relocate to the New Space on or before the later to occur of
(i) sixty (60) days after the date of LESSOR'S notice to LESSEE electing to
relocate LESSEE or (ii) ten (10) days after the date of LESSOR'S notice to
LESSEE stating that the New Space is ready for LESSEE'S occupancy.




(c)

LESSOR and LESSEE hereby agree, within twenty (20) days after LESSEE takes
possession of the New Space, to promptly amend those provisions of this Lease
which are affected by the relocation and the change, if any, in the rentable
area.




(d)

LESSOR and LESSEE hereby agree further that all of the terms and conditions of
this Lease, as amended pursuant to Section 29.5(c), shall remain in full force
and effect and shall apply to the New Space.




29.6. If either LESSOR or LESSEE shall institute an action or proceeding against
the other relating to any of the terms, covenants, conditions or provisions of
this Lease, or a default herein, the unsuccessful party in such action or
proceeding shall reimburse the successful party for reasonable attorneys' fees
or other costs and expenses incurred therein by the successful party, including
fees, costs and expenses incurred in any applicable proceeding.




20.7. LESSOR, at its sole cost and expense, shall install in the lobby of the
Building a directory board indicating the floor upon which the Demised Premises
are located.








-51-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.




LESSOR: VITAMIN REALTY ASSOCIATES, L.L.C.

 

 

 

By:  

/s/ Eric Friedman

 

 

Eric Friedman,

Member

 




LESSEE:  GLOWPOINT, INC.

 

 

 

By:  

/s/ Edwin F. Heinen

 

 

Edwin F. Heinen,

CFO

 





-52-




--------------------------------------------------------------------------------







SCHEDULE B




The basic yearly rental for the period shall be $214,058.40 for the term period
January 1, 2007 through December 31, 2010, payable as follows:




$17,838.20 in 36 consecutive monthly payments beginning January 1, 2008 with the
final payment on December 1, 2010.




Additional rent in accordance with this LEASE AGREEMENT.











-53-


